Citation Nr: 1138240	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine with history of laminectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (right lower extremity).

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (left lower extremity).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied an evaluation in excess of 20 percent for the Veteran's degenerative arthritis of the lumbar spine, and denied service connection for pain in both legs, left foot and numbness of the left big toe.  

When this case was previously before the Board in September 2009, the Board granted service connection for peripheral neuropathy of the L5 dermatome, manifested by bilateral leg pain with numbness in the left great toe.  In a remand section, the Board observed that any associated objective neurologic abnormalities of a service-connected back disability must be evaluated separately, under an appropriate diagnostic code.  The Board found that such an evaluation was inextricably intertwined with the lumbar spine increased rating issue on appeal.  As a result, the current Board decision lists the peripheral neuropathy claims as issues on the title page of this decision.  

The case is now before the Board for final appellate consideration.





FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's degenerative arthritis of the lumbar spine with history of laminectomy results in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's peripheral neuropathy of the L5 dermatome (right lower extremity) results in moderate incomplete paralysis of the sciatic nerve.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's peripheral neuropathy of the L5 dermatome (left lower extremity) results in moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with history of laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (right lower extremity) have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (left lower extremity) have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the June 2011 rating decision on appeal granted service connection for the Veteran's peripheral neuropathies, those claims are now substantiated.  Thus, an appeal as to the initial evaluations triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See August 2005 statement of the case (SOC) and June 2011 supplemental statement of the case (SSOC) headings "Pertinent Laws; Regulations; Rating Schedule Provisions:" which specifically address Note (1) to the General Rating Formula for Diseases and Injuries of the Spine. 

With respect to the Veteran's claim for an increased evaluation for a low back disability, in correspondence dated in March 2004 VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  In March 2006 correspondence, VA informed the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a June 2006 SSOC, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's correspondence, and the transcript of a February 2006 hearing held before a VA Decision Review Officer (DRO).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

A September 2004 VA examination report states that the Veteran was on Social Security benefits because of a heart condition.  The record does not include any determinations or medical records from Social Security Administration (SSA).  However, during the February 2006 hearing the Veteran did not testify that his SSA award was due to the service-connected disabilities addressed in this decision.  In fact, he tacitly stated that he had been found unemployable due to his non-service-connected heart disability when he agreed that "regardless of the heart condition" his service-connected low back disability would prevent him from working.  Hearing Transcript (Tr.) at p. 6.  

Accordingly, it does not appear that any SSA records would be relevant to the Veteran's current claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."

The appellant was afforded VA examinations in September 2004 and November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file and medical records.  They considered all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  They provide clinical findings which are pertinent to the criteria applicable to rating the disabilities on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Degenerative Arthritis of the Lumbar 
Spine with History of Laminectomy

The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5241 for spinal fusion.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

The General Rating Formula specifies in pertinent part that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  Note (2) provides in pertinent part that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the evidence does not show, and the Veteran does not contend, that his lumbar spine disability results in incapacitating episodes as defined by Note (1) of Diagnostic Code 5243 (an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Thus, the Board will apply the General Rating Formula.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with history of laminectomy.  The clinical medical evidence of record (which includes a September 2004 VA spine examination report, a November 2009 VA spine examination report, and VA and private treatment records) simply does not show that the Veteran's degenerative arthritis of the lumbar spine with history of laminectomy results in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even with consideration of painful limited range of motion.  Rather, on VA examination in September 2004, the Veteran demonstrated lumbar spine flexion to 40 degrees with pain.  On VA examination in November 2009, the Veteran demonstrated lumbar spine flexion to 80 degrees.  The report specifies that there was no objective evidence of pain on active range of motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The Board has also reviewed VA and private treatment records.  These records are also negative for any evidence that the Veteran's low back disability results in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Board is aware of the Veteran's complaints of pain.  For example, during the September 2004 VA examination, the Veteran reported constant pain in the lumbosacral area with aching in both legs up to his ankles.  Prolonged walking and sitting for a long time increased the pain.  The pain was about 6/10, activities of daily living were limited and his walking was limited.  There was some radiation into his leg.  He was not taking any medications.  The examiner noted that there was no evidence of incoordination, weakness or fatigability, and that functional loss due to subjective complaint of pain was absent.  

During the February 2006 VA hearing, the Veteran described his back pain and stated that his back disability would prevent him from working, even at a desk.  Tr. at page 6.  He said he could move no more than 30 degrees, and that his wife had to put on his shoes and socks for him.  He could not do outdoor work and lost two contracts for lawn service and snow removal.  Tr. at page 7.  

Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar spine disability are contemplated in the current 20 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected lumbar spine disability, has caused functional loss comparable to forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this regard, each cited VA examination found that the Veteran had forward flexion of the lumbar spine to more than 30 degrees.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Peripheral Neuropathies

As noted above, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.  

Each of the Veteran's peripheral neuropathies is rated 10 percent as paralysis of the sciatic nerve under Diagnostic Code 8520.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (right lower extremity) or peripheral neuropathy of the L5 dermatome (left lower extremity).  

The Board acknowledges that during the February 2006 hearing, the Veteran stated that while his left leg numbness had gone away after surgery, he now had right leg numbness due to his sciatic nerve being pinched by his service-connected lumbar disability.  Tr. at p. 12.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

However, the objective findings of record do not show moderate incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520.  The September 2004 VA examination report provides that while the Veteran complained of numbness, but not pain, of the left big toe, physical examination revealed a normal left big toe without any numbness.  The November 2009 VA examination report provides that all pertinent detailed motor examinations showed active movement against full resistance, all pertinent detailed sensory examination results were normal, and all pertinent detailed reflex examination results were normal.  The Veteran denied a rectal examination and stated that he had no problems with tone, volitional control or reflexes.  The report summarized that there was no clinical evidence of any associated neurologic impairment.  

Extraschedular Evaluations

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's lumbar spine disability or peripheral neuropathies.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

Total Rating Based on Individual Unemployability
due to Service-Connected Disability (TDIU)

The Board notes that a TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, during the February 2006 hearing the Veteran asserted that his low back disability rendered him unemployable.  However, TDIU consideration is not warranted in this case.  The Veteran has never asserted that his SSA benefits are due to the service-connected disabilities on appeal.  The November 2009 VA examination report relates that the Veteran's spine disability had no significant effects on his usual occupation.  It notes that the Veteran's spine had improved after the lumbar surgery.  It notes that he did not require the use of any medication for his back.  It relates that the Veteran was able to perform all activities of daily living and fish and hunt for recreation.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with history of laminectomy, an initial evaluation in excess of 10 percent for service connection for peripheral neuropathy of the L5 dermatome (right lower extremity), or an initial evaluation in excess of 10 percent for service connection for peripheral neuropathy of the L5 dermatome (left lower extremity).  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with history of laminectomy is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (right lower extremity) is denied. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the L5 dermatome (left lower extremity) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


